Citation Nr: 0727385	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-14 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to benefits under 38 U.S.C.A. § 
1151 for the residuals of a spinal injection procedure 
conducted in April 1983.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from June 1955 to July 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In an October 1997 decision, the RO declined to find that 
new and material evidence had been submitted to reopen the 
veteran's claim of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for the residuals of a spinal injection conducted in 
April 1983.  The veteran did not initiate an appeal, and the 
decision became final.

2.  The evidence added to the record since the October 1997 
RO decision is cumulative and redundant and it does not raise 
a reasonable possibility of substantiating the claim, nor 
does it, by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSION OF LAW

Evidence submitted since the October 1997 RO decision wherein 
the RO declined to find that new and material evidence had 
been submitted to reopen the veteran's claim of entitlement 
to benefits under 38 U.S.C.A. § 1151 for the residuals of a 
spinal injection conducted in April 1983 is not new and 
material; thus, the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran prior to the initial adjudication of his claim.  In 
April and May 2004, the RO sent the veteran letters informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The April and May 2004 letters informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has 
additional disability that resulted from VA treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also specifically asked 
to provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).  The veteran was 
also informed of what would constitute new and material 
evidence to reopen his claim.  Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006).

The Board finds that the content of the April and May 2004 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a March 2006 SSOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, any such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

The veteran filed his application to reopen his claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 in 
March 2004.  Because the claim was filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), is not applicable.  The version 
of 38 U.S.C.A. § 1151 that became effective October 1, 1997, 
is the applicable statute in this case.  The new law requires 
that the claimed additional disability be "caused by" VA 
hospital care, medical or surgical treatment, or examination, 
and further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.

Effective October 1, 1997, 38 U.S.C.A. § 1151(a) provides, in 
relevant part, as follows:

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and (1) the disability 
or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.

See also 38 C.F.R. § 3.361 (2006).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In an October 1997 decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to benefits under 38 U.S.C.A. 
§ 1151, for claimed residuals of spinal injections he had 
received at a VA medical facility in 1983.

The evidence of record at the time of that decision included 
the VA treatment records dated in 1982 and 1983, showing that 
the veteran complained of recurrent back pain.  A March 1983 
record shows that he demonstrated early signs of degeneration 
in three segments of his spine.  A May 1983 record shows he 
received chymopapain injection in April 1983.  The same May 
1983 record shows the physician noted there was no change 
between the veteran's previous examinations and his 
examinations after the procedure.

Evidence added to the claims file following the October 1997 
RO decision includes private treatment records dated in 1984, 
1987, and 1989.  The 1984 record indicated the veteran had 
undergone a medical procedure to dissolve a disc 
approximately two years ago.  He got only one day of relief 
from this procedure.  He stated that injections did not help 
his back pain.

In a March 2004 written statement, W.G., M.D., indicated he 
saw the veteran for complaints of back pain in 2002 and 2003.  
Reportedly, the veteran had chemonucleolysis treatment of the 
spine with injection of chymopapain in 1983.  The statement 
indicates that, apparently, the treatment did not help but 
made his low back pain worse.  It was noted that the veteran 
felt he had suffered an adverse reaction to the treatment.

In March 2005, the veteran testified before a Decision Review 
Officer at the RO.  He contended that the use of chymopapain 
was an experimental procedure and caused increased pain in 
his back.  




In February 2006, the veteran's claims file was provided to a 
VA physician, and an opinion was requested.  His claims file 
and medical records were reviewed.  The reviewer made 
specific reference to VA treatment records dated in December 
1982, March 1983, and May 1983.  The reviewer noted that the 
veteran's chymopapain injection was performed in April 1983, 
and indicated that the veteran had shown no change in his 
examination, both before and after the procedure.  Also noted 
was the veteran's diagnosis of degenerative disc disease.  
This was noted to most certainly be a progressive situation.  
The reviewing physician opined that the veteran's increased 
pain was due to a progressive degenerative change and 
stenosis in the lumbar spine, not a result of chymopapain 
injection.  It appeared that the chymopapain injection, while 
it did not give the veteran any improvement, also did not 
make him any worse.  His increased pain was found to be due 
primarily to progressive degenerative change with stenosis of 
the lumbar spine.

The veteran has submitted several packets of general 
information regarding potential dangers of chymopapain 
treatment.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim of entitlement to benefits under 38 U.S.C.A. § 1151 for 
the residuals of spinal injection treatment conducted in 
approximately April 1983.  The private treatment records, VA 
examination report, and general internet information are new, 
in that they were not of record at the time of the previous 
decision, but they are not material because they do not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  In this regard, these written statements do 
not, nor does any of the additional evidence submitted in 
connection with the claim to reopen, demonstrate that the 
veteran incurred additional disability as a result of his 
April 1983 spinal injection at the VA.

The private treatment records only show that the veteran was 
afforded one day of pain relief from his chymopapain 
injection.  They do not show any additional pain or 
disability.  In addition, the general internet information 
provided by the veteran does not apply specifically to his 
claim.  While it provides general information regarding the 
drug used in his treatment, it is not material to the 
veteran's claim because it does not help to show that he 
himself had additional disability as a result of his 
treatment, nor was it accompanied by a medical opinion 
relating the generic information to his particular case.  
See, e.g., Sacks v. West, 11 Vet.App. 314, 317 (1998), noting 
that, in order to relate symptoms to a claimed disorder on 
the basisof treatise evidence, such evidence must address the 
symptoms so specifically as to eliminate "the possibility of 
the existence of other conditions that also often present 
with the same symptomatology."

Furthermore, the Board finds that the March 2004 written 
statement from Dr. G is not new and material evidence.  While 
Dr. G indicated that the veteran said his back pain had 
increased as a result of his chymopapain injection, there is 
no evidence that Dr. G reviewed these medical records or any 
other records associated with the veteran's claims file.  In 
addition, it appears Dr. G obtained all information regarding 
the veteran's April 1983 VA treatment directly from the 
veteran.  The mere transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Dr. G provided no medical opinion, and only 
repeated information provided by the veteran.  Therefore, 
this physician's statement is not considered new and material 
evidence.

Finally, the Board finds that the February 2006 VA 
examination report is not new and material evidence because 
it also does not tend to show that the veteran incurred 
additional as a result of his April 1983 VA treatment.  
Instead, this evidence tends to show that the opposite is the 
case.  Specifically, the VA examiner opined that any 
increased pain in the veteran's back was due to the 
progressive nature of the veteran's degenerative disc disease 
and not due to his chymopapain injection in April 1983.

In addition, the Board acknowledges the testimony of the 
veteran in March 2005 and the undated, written statement from 
his wife.  Both indicated their contention that the veteran's 
April 1983 VA treatment, because it was experimental, caused 
him additional pain and disability.  The Board certainly 
respects the right of the veteran and his wife to offer their 
opinion, and we do not doubt their sincerity, but we must 
note that neither one has been shown to have the requisite 
medical knowledge to provide a competent opinion as to the 
etiology of a disorder or the cause of symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim of entitlement to 
benefits under 38 U.S.C.A. § 1151 for the residuals of a 
spinal injectionprocedure conducted in April 1983.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Since the 
Board has found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to benefits under 38 U.S.C.A. § 1151 for 
the residuals of a spinal injection procedure conducted in 
April 1983 is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


